                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MANUEL TORRES,

              Plaintiff,
                                                            Case No. 2:17-cv-00765-KRS-GBW

v.

DET. CHRISTINE MURILLO;
DET. MELINDA HOBBS; CORP. JAIMIE SERRANO
a/k/a Officer Serrano, CHIEF OF POLICE ED REYNOLDS;
CHIEF DEPUTY DISTRICT ATTORNEY G. GEORGE ZSOKA;
SILVER CITY POLICE DEPARTMENT;
and TOWN OF SILVER CITY,

              Defendants.


                                     FINAL JUDGMENT

       Having dismissed all of Plaintiff’s federal claims with prejudice in separate orders and

denied without prejudice any pendant state law causes of action (Docs. 71, 75, 86, & 87),

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that final judgment is

entered and this matter is DISMISSED WITH PREJUDICE as to Plaintiff’s federal claims and

DISMISSED without prejudice as to Plaintiff’s state law causes.



                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by consent
